Exhibit 10.106

BAIL COMMERCIAL

 

 

Soumis aux Articles L 145.1 a L 145.60 du Nouveau  Code de Commerce
et au decret du 30 Septembre 1953

 

 

 

ENTRE LES SOUSSIGNES

 

 

- Societe Civile Immobiliere du 4/6 Rond-Point des Champs Elysees,

                                                                                                                       

representee par : DAUCHEZ, Administrateurs de Biens, Societe Anonyme ayant son
siege social 132 boulevard Haussmann 75008 PARIS.

                       

Titulaire de la carte professionnelle no G 989, garantie par la SOCAMAB, 18 rue
Beaurepaire PARIS 10eme, ladite societe representee par Madame Mabe LE
CHATELIER.

 

 

ci-apres denommee  << le Bailleur >>,
d'une part,

 

ET

 

- Societe INTER PARFUMS S.A. au capital de 12 816 594,00 euros, immatriculee au
Registre du Commerce et des Societes de PARIS sous le no B 350 219 382 dont le
siege social est situe 4/6, Rond-Point des Champs Elysees 75008 PARIS,

 

et representee aux fins des presentes par Monsieur Philippe SANTI, en qualite de
Directeur Administratif et financier, dument habilite

 

ci-apres denommee << le Preneur >>
d'autre part,

 

 

 

IL A ETE CONVENU CE QUI SUIT

 

A compter du 1er avril 2004, le bailleur, donne a loyer au preneur, qui accepte,
les lieux ci-apres designes dependant d'un immeuble sis au  4-6 Rond Point des
Champs Elysees - PARIS 8eme

 

 

DESIGNATION

 

Dans un immeuble sis a 4-6 Rond Point des Champs Elysees-75008 PARIS

 

-         Un local COMMERCIAL avec

 

> Au rez de chaussee une boutique d'une superficie de 20 m2 environ avec entree
> directe sur le Rond-Point des Champs Elysee, dans laquelle se trouve un
> escalier privatif desservant, en entresol sur la droite, une mezzanine d'une
> surface d'environ 14 m2, et permettant l'acces direct au premier etage;
> 
>  
> 
> Et tout le premier etage de l'immeuble, avec un grand show room donnant sur le
> Rond-Point des Champs Elysees, des bureaux et installations sanitaires, deux
> acces par deux doubles portes donnant sur l'escalier principal et deux autres
> portes secondaires donnant sur les escaliers de service de l'immeuble; le tout
> d'une superficie de 537 metres carres environ, tels que lesdits lieux figurent
> aux plans ci-annexes.

 

Ainsi au surplus que les lieux s'etendent, se poursuivent et comportent, avec
toutes leurs dependances, sans aucune exception ni reserve et sans qu'il soit
besoin d'en faire ici une plus ample designation, le preneur declarant les bien
connaitre et dont il sera d'ailleurs fait un etat detaille et contradictoire
dresse, aux frais du preneur, dans le mois qui suivra l'achevement des travaux
d'amenagement des locaux.

 

Il est precise que toute erreur dans la designation ci-dessus ne peut justifier
ni reduction ni augmentation du loyer, les parties se referant a la consistance
des locaux tels qu'ils se comportent.

 

 

DUREE

 

Le present bail, qui commencera a courir le 1er avril 2004, est consenti pour
une duree de
trois, six ou neuf ans, qui expireront les 31 mars 2007, 31 mars 2010 ou 31 mars
2013, au choix du preneur seul a charge par lui s'il desire donner conge pour
l'expiration de la premiere ou de la deuxieme periode triennale de respecter un
preavis de six mois.

 

Tout conge devra etre signifie par acte extrajudiciaire.

 

 

 

 

 

 

PRIX

 

La presente location est consentie et acceptee moyennant un loyer annuel en
principal de TROIS CENT QUINZE MILLE EUROS (315 000,00 euros),

 

ainsi que la T.V.A., applicable, que le preneur s'oblige a payer au bailleur ou
a son mandataire, au domicile de celui-ci, par quart, aux quatre termes
ordinaires de l'annee, le premier jour de chaque trimestre, de trois mois en
trois mois, jusqu'a l'expiration de la location, a terme d'avance.

 

Ledit loyer sera automatiquement indexe le premier avril de chaque annee en
fonction de la variation de l'indice du cout de la construction d'un immeuble
tel qu'il sera publie par l'Institut National des Statistiques et des Etudes
Economiques (INSEE) pour le 3eme  trimestre de chaque annee.

 

La premiere indexation interviendra pour la premiere fois le 1er avril 2005 sur
la base de la variation entre l'indice du 3eme trimestre 2003 qui est de 1203,
et celui qu'il publiera pour le 3eme trimestre 2004, et dans le futur sur la
base des indices du 3eme trimestre de chaque annee.

 

En sus du loyer ci-dessus fixe, le preneur remboursera au bailleur, en meme
temps que chaque terme de loyer, les differentes prestations et fournitures que
les proprietaires sont en droit de recuperer sur les locataires, soit sa part :

 

 * des depenses municipales (balayage, enlevement des ordures menageres) des
   depenses d'entretien, des appointements des gardiens, huissier, agents
   d'accueil, employes d'immeuble., et charges accessoires ;
 *  
 * des depenses d'eau froide ;
 *  
 * des depenses de fonctionnement ;
 *  
 * des depenses concernant l'ascenseur qui dessert les etages ;
 *  
 * de la taxe annuelle sur les bureaux et les commerces en Ile de France
   concernant les lieux loues, si elle est due, au premier janvier de chaque
   annee. Il est expressement convenu que cette taxe sur les bureaux est due par
   le preneur a partir de l'annee 2004.
 *  
 * De la taxe fonciere et de la taxe d'enlevement des ordures menageres. Il est
   expressement convenu que ces taxes sont dues par le preneur a partir de
   l'annee 2004 (prorata temporis).
 *  
 * de la taxe d'enlevement des dechets industriels et commerciaux, si elle est
   due.

 

 

 

 

 

 

 

Il sera demande pour le remboursement de ces charges une provision trimestrielle
de NEUF CENT SOIXANTE QUINZE EUROS (975,00 Euros ), le compte definitif etant
etabli en fin d'exercice.

 

Toutefois, la taxe annuelle sur les Bureaux et commerces en Ile de France, la
taxe foncieres, la taxe d'enlevement des ordures menageres et eventuellement
celle d'enlevement des dechets industriels et commerciaux, ne sont pas incluses
dans les provisions sur charges ordinaires et sont appelees une fois par an.

 

Les modalites de repartition des charges pourront etre modifiees par voie
contractuelle, judiciaire, ou legale.

 

 

Tout retard dans le reglement des sommes dues, tant au titre du loyer qu'au
titre des charges et accessoires, donnera lieu a des relances dont les frais
incomberont au preneur, a savoir : pour la premiere relance : 10 euros, pour la
deuxieme relance : 20 euros, suivant les tarifs en vigueur au jour de la
signature des presentes.

 

la somme de 2,00 euros sera demandee chaque mois pour frais d'etablissement
d'avis d'echeance, suivant les tarifs en vigueur au jour de la signature des
presentes.

 

 

 

DEPOT DE GARANTIE

 

 

Le preneur versera en outre a la signature des presentes, a titre de depot de
garantie, la somme de SOIXANTE DIX HUIT MILLE SEPT CENT CINQUANTE EUROS (78
750,00 euros) representant trois mois de loyers H.T.

 

A chaque indexation ou revision de loyer, ce depot de garantie sera reajuste de
telle sorte qu'il corresponde toujours a trois mois de loyers H.T.

 

Ladite somme sera remboursee au preneur apres demenagement et remise des cles,
deduction faite des loyers et reparations locatives ou toutes autres sommes
pouvant etre dues par le preneur au bailleur, ou dont celui-ci pourrait etre
rendu responsable pour le preneur. Cette somme ne sera en aucun cas productive
d'interets au profit du preneur.

 

 

 

 

FRANCHISE DE LOYERS

 

Il est accorde au preneur une franchise de loyers d'une valeur hors TVA de
SOIXANTE DIX HUIT MILLE SEPT CENT CINQUANTE EUROS (78 750,00 Euros),
representant 3 mois de loyer, pour permettre au preneur d'executer des travaux
dans les bureaux livres tels que designes dans l'etat des lieux etabli des
l'entree en jouissance par le preneur.

 

 

 

Le preneur s'engage expressement a fournir au bailleur, a la signature du bail,
le descriptif detaille et chiffre des travaux objets de la presente franchise.
Ce descriptif sera annexe au present bail.

 

En outre, le preneur s'engage expressement a fournir au bailleur, les copies
certifiees conformes des factures pour les  travaux executes, des la fin du
chantier.

 

De plus, le preneur s'engage expressement a faire executer les travaux objets de
cette franchise, au regard des dispositions reglementaires applicables (et
notamment une assurance maitre d'ouvrage, et un coordonnateur de securite et
protection de la sante) a ses frais et sous le controle de l'architecte du
bailleur, dont les honoraires seront a la charge du preneur. 

 

 

Enfin, le preneur s'engage, des la date de prise d'effet du bail, a s'acquitter
aupres du bailleur des charges afferentes aux locaux objets du present acte.

 

 

 

 

CLAUSE RESOLUTOIRE

 

Il est expressement convenu que :

 

1)    A defaut de paiement d'un seul terme de loyer en principal, charges, taxes
et prestations, a son echeance convenue, comme au cas d'infraction ou
d'inexecution d'une des conditions generales ou particulieres prevues au bail,
un mois apres un simple commandement demeure infructueux, malgre toutes offres
ulterieures de payer ou d'executer, la presente location sera resiliee de plein
droit, si bon semble au bailleur, sans qu'il soit besoin d'aucune formalite
judiciaire autre qu'une simple ordonnance de refere rendue par M. le President
du Tribunal de Grande Instance prononcant l'expulsion, ladite ordonnance ayant
pour objet, non de prononcer la resiliation qui a lieu de plein droit si bon
semble au bailleur, mais d'en assurer l'execution.

 

2)    Au cas de resiliation prevue au paragraphe premier de la presente clause
resolutoire, les sommes versees au bailleur a titre de depot de garantie lui
seront acquises a titre d'indemnite, sans prejudice de tous depens et de tous
dommages et interets.

 

3)    En cas de non-paiement de toute somme due a son echeance ou d'inexecution
d'une des conditions generales ou particulieres prevues au bail et des le
premier acte d'huissier, le preneur devra de plein droit payer en sus, outre les
frais de recouvrement y compris la totalite du droit proportionnel du a
l'huissier de justice, une penalite egale a 10% (dix pour cent) du montant de la
somme due pour couvrir le bailleur tant des dommages pouvant resulter du retard
dans le paiement que des frais, diligences et honoraires exposes pour le
recouvrement de cette somme.  Cette penalite s'ajoute a l'interet legal du a
compter du commandement.

 

 

 

 

CONDITIONS GENERALES

 

Le present bail est consenti et accepte sous les charges ordinaires de droit,
suivant l'usage des lieux, et en outre aux conditions suivantes que le preneur
s'oblige a executer ou supporter a peine de resiliation, sans pouvoir pretendre
a aucune indemnite ni diminution de loyer, ni sans aucun recours contre le
bailleur ni contre son assureur.

 

 

1o    Prise de possession :  De prendre les lieux loues dans l'etat ou ils se
trouvent actuellement sans pouvoir exiger du bailleur aucune mise en etat ni
aucune reparation quelconque, le gros oeuvre des murs et planchers etant seul a
la charge du bailleur.

 

2o    Fermeture - Couverture :  De ne pouvoir reclamer d'autres fermetures ni
serrures que celles existant actuellement, le preneur declarant renoncer a tous
recours contre le bailleur ou contre son assureur, au cas de vol ou d'effraction
dans les lieux loues.

 

       De supporter la depose definitive de persiennes ou volets, au gre du
bailleur, sans indemnite.

 

       De ne pouvoir placer sous les chassis, vitres, verrieres ou plafonds en
beton translucide s'il en existe, des objets, machines, etc. pouvant etre
endommages par des fuites d'eau, le bailleur declinant toute responsabilite au
cas de degats pouvant en resulter a raison de la nature meme de ce mode de
couverture dont l'etancheite n'est par garantie.

 

3o    Etat des lieux et entretien : D'entretenir les lieux loues, pendant toute
la duree du bail, en bon etat de reparations locatives, et de faire, en
consequence, executer a ses frais toutes reparations d'electricite, de
robinetterie, serrurerie, fumisterie, plomberie, chauffage central, menuiserie,
peinture, fenetres et volets, etc., en un mot tous travaux qu'il serait
necessaire de faire effectuer dans les lieux, meme le remplacement total ou
partiel.

Seul le gros oeuvre des murs et planchers (au sens de l'article 606 du Code
Civil) restera a la charge du bailleur.

 

       De rendre a la fin de la location les lieux loues dans le meme etat que
celui dans lequel l'etat des lieux dresse lors de la prise de possession
montrera qu'ils se trouvaient au debut de la location.

 

       A l'expiration de la location, il sera dresse un autre etat des lieux
indiquant les reparations locatives pouvant etre dues par le preneur.  Ledit
preneur devra en regler le montant.

 

4o    Travaux par le preneur - Embellissements - Ameliorations :  De ne pouvoir,
sans le consentement expres et par ecrit du bailleur, rien changer dans la
distribution des lieux loues, notamment en ce qui concerne l'affectation donnee
aux differentes parties des lieux loues.

 

       De ne pouvoir faire aucun changement, installation, demolition, percement
de murs, cloisons, planchers, ni scellement sans le consentement expres et par
ecrit du bailleur.

 

 

 

 

 

 

       De ne pouvoir faire executer ces travaux, s'ils etaient autorises par le
bailleur, qu'apres l'approbation et sous la direction de l'architecte du
bailleur, dont le preneur paierait les honoraires.

 

       De laisser a la fin de la location si bon semble au bailleur, sans
indemnite, les changements et travaux ainsi executes.

 

       De laisser egalement tous decors, embellissements, armoires fixees aux
murs, conduites de gaz, d'eau et d'electricite, que le preneur pourrait faire
installer et, en general, toutes installations et tous embellissements devenant
immeubles par destination, a moins que le bailleur ne prefere que les lieux
soient retablis, aux frais du preneur et sans indemnite, dans leur etat
primitif.

 

       De ne pouvoir surcharger les planchers des lieux loues, sans en avoir au
prealable complete la solidite au moyen de mesures que preconiserait
l'architecte du bailleur, sous les ordres duquel les travaux devraient
d'ailleurs etre executes, aux frais du preneur.

 

       De supporter les frais d'une modification eventuelle des lieux loues qui
pourrait etre exigee par une quelconque administration, meme si cette exigence
etait imprevisible et constitutive, par suite d'un fait de force majeure.

 

5o    Travaux dans l'immeuble - Visite des Lieux - Canalisations : De souffrir,
sans aucune indemnite, ni diminution de loyer, les travaux que le bailleur
jugerait necessaire de faire executer dans les lieux loues, ou dans l'immeuble
dont ils dependent, leur duree excederait-elle quarante jours.

 

       Le bailleur se reserve la faculte, au besoin par derogation a l'Article
1723 du Code civil, d'apporter toutes les modifications qu'il jugera a propos,
tant a l'aspect exterieur qu'a l'interieur de l'immeuble dont dependent les
locaux loues, a l'exclusion des lieux presentement loues.

 

De laisser passer par les lieux loues, si besoin etait, pour proceder au
nettoyage des cours, courettes, visites des contrepoids d'ascenseur ou autres
travaux necessaires a la bonne tenue de l'immeuble ou au fonctionnement de tous
appareils.

 

De supporter, sans aucune indemnite, ni diminution de loyer, tous les travaux
que le bailleur estimerait devoir subir ou serait force de subir, ainsi que
toutes constructions ou demolitions voisines, tous bouchements de cours,
courettes ou jours de souffrance.

 

De laisser traverser ses caves par toutes canalisations necessaires.

 

De deposer a ses frais et sans delai tous coffrages et decoration ainsi que
toutes installations qu'il aurait faites et dont l'enlevement serait utile pour
la recherche et la reparation des fuites de toute nature, de fissures dans les
conduits de fumee et de ventilation, notamment apres incendie ou infiltrations,
et en general pour l'execution de travaux.

 

 

 

 

 

Au cas ou des travaux s'avereraient necessaires sur toutes canalisations, le
bailleur se reserve la possibilite de remplacer les canalisations encastrees par
des canalisations apparentes.

 

En cas de travaux, constructions, vente de l'immeuble par parties ou en
totalite, le bailleur pourra modifier la repartition des caves et proceder a un
echange de locaux.

 

De laisser le bailleur, son architecte et leurs representants penetrer dans les
lieux loues chaque fois qu'ils le jugeront utile; ces derniers veillant a
prevenir le preneur 24 heures a l'avance (sauf urgence).

 

6o    Expropriation : De ne pouvoir exiger du bailleur aucune indemnite ni
diminution de loyer si, pendant la duree du present bail, l'immeuble dont
dependent les lieux presentement loues venait etre demoli en totalite ou en
partie par suite de retranchement, reculement ou expropriation pour cause
d'utilite publique, sauf bien entendu le recours du locataire contre les parties
expropriantes.

 

7o    Garnissement : De tenir les lieux loues constamment garnis de meubles,
marchandise, objets mobiliers en quantite et de valeur suffisante pour repondre
du paiement des loyers et de l'execution des charges et conditions du bail.

 

       De maintenir dans les lieux loues une activite commerciale constante,
sans pouvoir sous aucun pretexte, sauf la fermeture normale pour conges payes
cesser, meme momentanement, de les employer a la destination ci-dessous
indiquee.

 

       Tout demenagement partiel anticipe est interdit au preneur qui, dans tous
les cas, ne pourra quitter les lieux loues qu'apres l'entiere execution des
obligations prevues au present acte.

 

 

8o    Assurances : Perte de la chose louee, recours et assurances

 

8 -1 - biens propriete du preneur

 

Le preneur assurera et maintiendra assures pendant toute la duree du bail contre
les risques d'incendie, d'explosion, degats des eaux, destruction, les meubles,
objets mobiliers, materiels et de maniere generale tout ce qui est sa propriete
a l'interieur des locaux, y inclus les agencements, renoncant a tout recours a
l'encontre du bailleur dans l'hypothese ou les meubles, objets mobiliers,
materiels, agencements ou autres seraient endommages partiellement ou
totalement.

 

Le preneur s'engage a imposer a son assureur la meme renonciation a recours a
l'encontre de son bailleur.

 

8 - 2 - vis-a-vis des tiers

 

Le preneur devra egalement s'assurer contre le recours de tous tiers, renoncant
egalement a tout recours contre le bailleur si par le fait d'un tiers les biens
qui sont sa propriete sont

 

 

 

 

partiellement ou totalement endommages ou encore s'il doit interrompre
momentanement ou totalement son activite.

 

Le preneur s'engage a imposer cette meme renonciation a recours a son assureur.

 

8 - 3 - biens propriete bailleur

 

Le bailleur assurera l'immeuble et tous les elements d'equipement ou autres
devenus immeuble par destination contre les risques d'incendie, d'explosion,
degat des eaux, destruction partielle ou totale pour quelque cause que ce soit
et ce, en valeur reconstruction a neuf.

 

Le bailleur, dans l'hypothese d'un sinistre, renonce a tous recours a l'egard du
preneur, il s'engage a imposer a son assureur la meme renonciation a l'encontre
du preneur.

 

Le preneur remboursera au bailleur toute surprime nee des activites exercees,
s'obligeant en outre a communiquer tous les elements permettant de connaitre les
biens devenus immeuble par destination, sauf a engager sa responsabilite
vis-a-vis du bailleur et dans l'hypothese d'un sinistre a reparer le prejudice
subi par le bailleur en cas d'insuffisance de garantie.

 

Des lors que les primes seraient etablies pour une garantie concernant la
totalite de l'immeuble, a l'exception de la surprime nee des activites exercees
dont la totalite demeure en toute hypothese a la charge du preneur, la
quote-part due par le preneur serait celle rappelee a l'article 4.1.9, savoir

 

8 - 4 - renonciations reciproques

 

Les parties s'obligent compte tenu des renonciations ci-dessus rappelees, a se
notifier dans le delai de deux mois et a compter de la prise d'effet des
presentes leurs polices d'assurances, lesquelles etablies en fonction de leurs
obligations respectives devront :

 

-      pour le preneur, stipuler que lui-meme et ses assureurs renoncent, en cas
de sinistre couvert par les garanties prevues aux articles 8-1 et 8-2, a tout
recours contre le bailleur et ses assureurs,

 

-      pour le bailleur, stipuler que lui-meme et ses assureurs, pour les
garanties prevues a l'article 8-3 renoncent a tout recours contre le preneur et
ses assureurs.

 

Ces renonciations a recours seront reciproques de telle sorte que sous reserve
de la renonciation a recours de la part du preneur et de ses assureurs, le
bailleur et ses assureurs renoncent pour les memes sinistres, a tout recours
qu'ils seraient fondes a exercer contre le preneur et ses assureurs et que sous
reserve de la renonciation a recours de la part du bailleur et de ses assureurs,
le preneur et ses assureurs renoncent pour les memes sinistres a tout recours
qu'ils seraient fondes a exercer contre le bailleur et ses assureurs.

 

 

 

 

 

 

9o    Contributions - Salubrite : De satisfaire a toutes les charges de ville et
de police dont les locataires sont ordinairement tenus.

 

       De se conformer a toutes les prescriptions de l'autorite competente pour
cause d'hygiene et de salubrite publique.

 

       D'acquitter exactement toutes contributions et taxes pouvant lui incomber
personnellement.  De justifier, avant son demenagement, au bailleur ou a son
mandataire du reglement de ses contributions par le recu du Percepteur.

 

       De supporter, pendant la duree de la location, sa part de tous impots et
taxes d'Etat, de departement ou de ville, sous quelque forme qu'ils soient
crees, percus ou non sur le proprietaire.

 

10o  Reglement interieur : De ne pouvoir rendre le bailleur responsable des
interruptions qui pourraient se produire dans les services d'eau, gaz,
electricite ou tout autre service public, ou des restrictions qui pourraient,
eventuellement, etre imposees par les pouvoirs publics aux divers services de
l'immeuble.

 

       D'entretenir normalement les canalisations interieures d'alimentation ou
d'ecoulement d'eau, ainsi que toutes canalisations de gaz et d'electricite, le
bailleur ne devant jamais etre inquiete a ce sujet et le preneur n'utilisant ces
canalisations qu'a ses risques et perils.

 

       Le preneur devra en prenant possession des lieux, faire executer les
travaux eventuellement necessaires pour mettre l'installation electrique propre
aux lieux loues, en conformite aux reglements en vigueur.

 

       De faire ramoner a ses frais, par un fumiste qualifie, autant que besoin
sera, les cheminees et conduits de fumee dependant des lieux loues.

 

       Le bailleur ne garantit pas leur etat et le preneur ne pourra les
utiliser qu'a ses risques et perils. Il ne pourra jamais demander leur remise en
etat.  Il ne pourra y brancher aucun poele ou radiateur.

 

       De ne rien deposer, ni laisser deposer, dans le vestibule de l'entree de
l'immeuble, les couloirs, escaliers, et d'une facon plus generale, toutes
parties communes de l'immeuble qui sont formellement exclues de la presente
location.

 

       De ne pouvoir placer ni des fleurs, ni des objets quelconques aux
fenetres aussi bien sur rue que sur cour.

 

       De respecter les conditions imposees par tout organisme cree entre
proprietaires ou occupants de l'immeuble, eventuellement avec la participation
des proprietaires ou occupants des immeubles voisins.

 

 

 

 

 

 

       D'observer rigoureusement les usages etablis a Paris en matiere de
voisinage.  D'eviter a ce sujet tous bruits, odeurs ou autres causes de gene
pour les autres occupants de l'immeuble ou des immeubles voisins.

 

       De veiller a ce que les equipements de ventilation tels que hottes
aspirantes, extracteurs, conduits, etc. repondent aux normes requis pour
l'activite autorisee par le present bail, et que ces equipements soient
maintenus en parfait etat de fonctionnement ; de telle sorte que le bailleur ne
soit en aucun cas inquiete par des genes occasionnes au voisinage, sous forme de
fumees, odeurs, trepidations de machinerie, ou autres bruits.

 

       De veiller a ce que son personnel ne stationne pas dans les parties
communes de l'immeuble, de lui interdire tous cris ou bruits quelconques,
notamment au moment des entrees et sorties, de telle sorte que la tranquillite
de l'immeuble ne soit pas troublee par leur presence.

 

       De ne pouvoir avoir aucun animal malpropre ou bruyant.

 

       De se substituer au bailleur sur toutes reclamations qui pourraient etre
elevees par un voisin, le bailleur ne devant jamais etre inquiete a ce sujet.

 

       De ne faire en aucun cas de vente publique dans les lieux loues, meme
apres faillite ou liquidation judiciaire.

 

       Lorsque le preneur aura recu ou donne conge, et dans les six derniers
mois de la location, le bailleur pourra faire mettre un ecriteau, a
l'emplacement de son choix, indiquant que les lieux sont a louer.  Le preneur
devra laisser visiter tous les jours ouvrables de 10 heures a midi et de 14
heures a 17 heures.  Il en sera egalement ainsi en cas de mise en vente des
lieux loues.

 

 

11o  Chauffage : Il existe dans les lieux loues une installation de chauffage
privative.

 

       Le preneur devra supporter directement, sans que le bailleur n'ait jamais
a intervenir de quelque maniere que ce soit, la charge entiere de l'installation
de chauffage, de son remplacement total ou partiel, de maniere a laisser, a son
depart, lesdites installations en bon etat de fonctionnement.

 

 

11o bis : Climatisation :

 

Dans le cas ou une installation de climatisation privative serait mise en place
dans ses locaux, le preneur devra supporter directement, sans que le bailleur
n'ait jamais a intervenir de quelque maniere que ce soit, la charge entiere de
cette installation de climatisation dans ces locaux, de son remplacement total
ou partiel, de maniere a laisser, a son depart, lesdites installations en bon
etat de fonctionnement

 

 

 

 

 

 

12o  Ascenseurs : De ne pouvoir utiliser l'ascenseur qu'a ses risques et perils,
et en se conformant aux prescriptions edictees a cet effet par l'entreprise
chargee de l'entretien.

 

       De respecter la charge utile de cet appareil.

 

       De respecter la possibilite d'usage de l'appareil par les autres
occupants de l'immeuble.

 

       L'usage en est reserve aux locataires,: il est interdit pour le transport
de tous materiaux ou objets et ne doit pas etre utilise par les livreurs ou
coursiers.

 

       Le bailleur decline toute responsabilite pour les accidents qui
pourraient survenir du fait de l'ascenseur et quelles qu'en soient les causes.

 

 

 

13o  Destination des lieux : De ne pouvoir exercer dans les lieux loues que
l'activite d'
ACHAT, VENTE, FABRICATION, IMPORTATION et EXPORTATION DE PARFUMS, COSMETIQUES,
ARTICLES DE MODE ET ACCESSOIRES ;

 

Etant entendu que le commerce de la societe INTER PARFUMS SA ne devra jamais
etre limite au commerce exclusif des articles <<ARTICLES DE MODE ET
ACCESSOIRES >> ci-dessus enumeres a titre d'accessoires.

 

       Les lieux objets des presentes sont loues a usage exclusif de commerce.

 

 

       Les lieux loues ne pourront servir a aucun autre usage, etant entendu que
le bailleur se reserve le droit de louer tous autres locaux de l'immeuble pour
tous commerces ou professions semblables ou similaires a celui du preneur.

 

 

 

14o  Credit-Bail :           Dans le cas ou le preneur aurait recours a un
credit-bail sur son fonds de commerce ou sur un des elements de celui-ci, il a
l'obligation d'en prevenir le bailleur par lettre recommandee avec accuse de
reception dans le mois qui precede la signature du contrat de credit-bail.  De
meme, il aura l'obligation de le prevenir de la date d'expiration du contrat de
credit-bail.

 

       En cas de cession du fonds de commerce, le credit-preneur aura la meme
obligation vis-a-vis du credit bailleur afin que le bailleur ne soit jamais
inquiete par l'etablissement credit-bailleur aupres duquel le contrat de
credit-bail aura ete souscrit.

 

       Au moment de la cession du fonds de commerce, le credit-bailleur doit
informer le proprietaire que toutes les formalites et obligations prevues au
contrat de credit-bail ont ete remplies par le credit-preneur cessionnaire.

 

 

 

 

 

       Au cas de demande de renouvellement du present bail par le
credit-bailleur desirant installer un nouvel exploitant, ce dernier devra
exercer une activite identique a celle de l'ancien credit-preneur.  Le
credit-bailleur devra en ce cas adresser au bailleur, en meme temps que la
demande de renouvellement, toutes informations concernant le nouvel exploitant
(K-bis, statuts, references bancaires) et son activite pour etre soumis a son
agrement expres et par ecrit.

 

15o  Cession - Apport - Sous-location : De ne pouvoir ceder son droit au present
bail si ce n'est a l'acquereur de son fonds de commerce, pourvu que ce soit en
totalite, et a charge de rester garant et repondant solidaire envers le bailleur
de tous cessionnaires successifs ; tant pour raison du paiement des loyers que
pour l'execution des conditions generales du present bail.

 

       L'acte contenant la cession devra etre fait sous la forme authentique ;
le bailleur devra y etre appele et une grosse dudit acte devra lui etre remise
gratuitement dans le mois de la signature ; au dit acte de cession les
cessionnaires s'obligeront naturellement envers le bailleur au paiement du loyer
et a l'execution des charges et conditions du present bail.

 

       Aucun apport ou cession ne pourra etre fait s'il est du des loyers et
charges par le preneur.

 

       Ces stipulations seront applicables a toutes cessions successives.

 

       De ne pouvoir donner son fonds en gerance, se substituer toute personne,
preter les lieux loues, meme temporairement, a des tiers.

 

       De ne pouvoir sous-louer et domicilier ni en totalite ni en partie, sans
l'accord prealable et ecrit du Bailleur.

 

 

15o bis Toutefois, le preneur est d'ores et deja autorise a domicilier dans les
lieux loues des societes du Groupe INTER PARFUMS, a conditions de respecter les
cinq conditions indivisibles suivantes:

1)      Que l'activite exercee par ces societes soit la meme que celle prevue a
la 13eme condition generale ci-dessus et que le preneur adresse au bailleur une
copie des statuts et du Kbis de ces societes;

 

2)      Qu'il s'agisse de societes du Groupe INTER PARFUMS, dont il detient au
moins 30% du capital social;

 

3)      Que le President, le Directeur General ou le gerant de ces societes soit
un des administrateurs de la societe INTER PARFUMS, titulaire du present bail;

 

4)      Qu'au depart de la societe INTER PARFUMS, les locaux, objet du present
bail, soient rendus libres de toute occupation, les lieux formant dans la
commune intention des parties un tout indivisible.

En aucun cas, ces domiciliations ne devront ceer de lien de droit entre ces
societes et le bailleur, qui n'aura a leur egard aucune obligation directe.

 

 

 

 

5)      La societe INTER PARFUMS restera donc seule responsable vis a vis du
bailleur de toute consequence prejudiciable a celui-ci. Elle garantit la stricte
execution des conditions ci-dessus et s'oblige a faire prendre le meme
engagement ecrit a toute societe domiciliee qu'elle aura obligation de faire
connaitre au bailleur.

 

 

 

   16o  Enseignes - Plaques commerciales : aucune plaque, enseigne, store ou
installation quelconque interessant l'aspect exterieur ou l'aspect interieur de
l'immeuble ne pourra etre placee sans avoir ete au prealable soumise a
l'agrement du bailleur qui sollicitera en tant que de besoin les autorisations
prevues au reglement de l'immeuble ou a tout autre reglement, cahier des charges
ou statuts auquel lui-meme sera soumis, etant toutefois precise que le preneur
fera son affaire personnelle des autorisations administratives exigees et du
reglement des taxes qui pourraient etre exigees de ce fait.

 

Il ne pourra modifier ou faire modifier ladite facade, sans avoir au prealable
soumis les plans au bailleur, et sans que celui-ci ait autorise la
transformation projetee, et ceci sous la surveillance de l'architecte du
bailleur, dont les honoraires de vacations seront a la charge du preneur.

 

 

 

17o  Nantissement : Le preneur s'engage, s'il consentait des nantissements sur
son fonds de commerce, a en avertir le bailleur, et lui faire connaitre les noms
et adresses des creanciers nantis dans les quinze jours de la constitution
desdits nantissements.

 

 

 

18o  Clause de rigueur : Toutes les charges, clauses et conditions du present
bail sont de rigueur.  Toute derogation du preneur sans autorisation expresse et
par ecrit du bailleur n'aura d'effet qu'a titre de tolerance, et ne pourra
jamais etre consideree comme ayant fait novation, ni porter jamais atteinte aux
presentes clauses et conditions, dont le bailleur aura toujours le droit
d'exiger la stricte execution.

 

 

 

19o  T.V.A. - Enregistrement - Frais : De payer le droit de bail, les frais de
timbre, d'enregistrement, les honoraires afferents au present bail, aux
revisions du loyer et aux renouvellements eventuels du present bail, et la
T.V.A. applicable.

 

       Le bailleur a opte pour le regime de l'assujettissement a la taxe sur la
valeur ajoutee, dans le cadre prevu par le decret No 67-1126 du 22 decembre 1967
completant la loi du 6 janvier 1966.  Le preneur devra payer au bailleur la
T.V.A. au taux en vigueur en fonction du montant de son loyer en principal.

 

 

 

 

 

 

20o  Election de domicile : Pour l'execution de presentes, le preneur fait
election de domicile dans les lieux loues et le bailleur au domicile du Gerant
de l'immeuble.  Ces domiciles sont attributifs de juridiction et toutes
significations et notifications y seront valablement faites.

 

 

 

 

Fait en trois exemplaires originaux

a Paris le ......

 

 

 

 

 

 

LE PRENEUR (1)
                                                                                   
LE BAILLEUR (1)

 

(1) Faire preceder la signature de la mention manuscrite << lu et approuve >> et
parapher chaque page.

 

PJ : Plan des locaux

       Bareme des honoraires au jour des presentes.